Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to application filed on April 15, 2021, in which claims 1-7, 9-11, 21-23 are presented for further examination.

Allowable Subject Matter
Claims 1-6, 9-11 and 21-23 are allowable in light of the prior art made of record.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 18, 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Brett A. Carlson, Reg. No. (39,928) on May 17, 2021. The application has been amended as follows:


In the claims:
1.	(Currently Amended)	A method executable by a media player that communicates via a network, the method comprising: 
receiving a media stream of media content by the media player via the network, wherein the media content comprises a broadcast television program; 
identifying the broadcast television program by the media player comparing context information from the received media stream to information previously received by the media player via the network as part of an electronic program guide;
obtaining supplemental content by the media player, the supplemental content being related to broadcast television program identified by the context information, wherein the supplemental content is obtained by the media player via the network; and
providing the broadcast television program and the supplemental content related to the broadcast television program by the media player for presentation to a viewer, wherein the supplemental content is presented via launching an application separate from the media player.

2.	(Original)	The method of claim 1, wherein the supplemental content comprises a link to a web page.

3.	(Original)	The method of claim 1, wherein the supplemental content comprises an advertisement.



5.	(Previously Presented)	The method of claim 1, wherein the media player presents the supplemental content as an overlay to the media content.

6.	(Original)	The method of claim 1, wherein the supplemental content is embedded in an interface of the media player.

7.	(Canceled)	

8.	(Canceled)	

9.	(Original)	The method of claim 1, wherein the media stream is received from a base station of a placeshifting system.

10.	(Previously Presented)	The method of claim 1, further comprising: the media player obtaining the supplemental content from a remote server via the network.

11.	(Original)	The method of claim 1, further comprising: storing the supplemental content on a local storage of a system on which the media player is running; and obtaining the supplemental content from the local storage.

Canceled).

21.	(Currently Amended)	A media player device comprising a processor, a non-transitory storage and an interface to a network, wherein the non-transitory storage comprises computer-executable instructions that, when executed by the processor, cause the media player device to perform an automated process comprising: 
receiving a media stream of media content by the media player via the network, wherein the media content comprises a broadcast television program; 
identifying the broadcast television program by the media player comparing context information from the received media stream to information previously received by the media player via the network as part of an electronic program guide;
obtaining supplemental content by the media player, the supplemental content being related to broadcast television program identified by the context information, wherein the supplemental content is obtained by the media player via the network; and
providing the broadcast television program and the supplemental content related to the broadcast television program by the media player for presentation to a viewer, wherein the supplemental content is presented via launching an application separate from the media player.

22.	(Previously Presented)	The media player device of claim 21 wherein the media player device is a mobile telephone 



24.	(Canceled)	
Conclusion
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  
Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel, can be reached on (571) 272-3645.

May 21, 2021
/NOOSHA ARJOMANDI/Primary Examiner, Art Unit 2167